DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 states “wherein controlling the flow of the gas” (Line 1).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say Claim 6 is dependent on Claim 2.  However, since this is the first time this is mentioned, it is unclear what it is referring back to as “controlling the flow of the gas” is never mentioned in Claim 1.  Therefore, the identity of the phrase cannot be determined.  For examination purposes, the claim limitation will be interpreted as being dependent on Claim 2.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott et al. (US 2015/0174359).
Elliott discloses a method of supplying oxygen to an oxygen mask (40, Fig 4) for an aircraft (apparatus of Fig 4), the method comprising: detecting, with at least one sensor (50, Fig 4) and during a first time period (50 generates a plurality of blood saturation output signals over a given period of time, paragraph 0023; increasing supply of oxygen from oxygen bottle coupled to oxygen controller to breathing apparatus and for stopping flow of dilution air from cabin to breathing apparatus at a preconfigured pressure altitude above the first reference point, paragraph 0031; time period at which altitude is below first reference point), a first blood-oxygen saturation level at a first altitude (control device such as a controller board detects oxyhemoglobin level of aircraft passenger, utilizes data derived from passenger, and implements an algorithm or look-up table that adjusts oxygen output to correspond to prescribed saturation level, considering a plurality of physiological criteria as well as aircraft altitude and cabin pressure to prescribe a target saturation level, paragraph 0025; increasing supply of oxygen from oxygen bottle coupled to oxygen controller to breathing apparatus and for stopping flow of dilution air from cabin to breathing apparatus at a preconfigured pressure altitude above the first reference point, paragraph 0031; first altitude being the altitude under the first reference point); detecting, with the at least one sensor and during a second time period (50 generates a plurality of blood saturation output signals over a given period of time, paragraph 0023), a second blood- oxygen saturation level at a second altitude (control device such as a controller board detects oxyhemoglobin level of aircraft passenger, utilizes data derived from passenger, and implements an algorithm or look-up table that adjusts oxygen output to correspond to prescribed saturation level, considering a plurality of physiological criteria as well as aircraft altitude and cabin pressure to prescribe a target saturation level, paragraph 0025; increasing supply of oxygen from oxygen bottle coupled to oxygen controller to breathing apparatus and for stopping flow of dilution air from cabin to breathing apparatus at a preconfigured pressure altitude above the first reference point, paragraph 0031; second altitude being an altitude above the first reference point), wherein the second altitude is greater than the first altitude (second altitude above first reference point is greater than first altitude below first reference point); and determining a minimum flow rate of a gas comprising oxygen for the second altitude (adjusting a flow rate of oxygen based on the user’s blood oxygen saturation levels, Claim 1; increasing supply of oxygen from oxygen bottle coupled to oxygen controller to breathing apparatus and for stopping flow of dilution air from cabin to breathing apparatus at a preconfigured pressure altitude above the first reference point, paragraph 0031; system may have an operating range including minimum oxygen dose, paragraph 0008) such that the second blood-oxygen saturation level at least matches the first blood-oxygen saturation level (system can set oxygen delivery rate based on a specific oxygen saturation level, system would adjust dosing automatically until saturation level is achieved, if patient ever fell below set point again, system would detect saturation deficiency and readjust pulse amount to get saturation back to required set point amount, paragraph 0008; adjusts oxygen output to correspond to a prescribed saturation level, paragraph 0025; it is inherent that the system is ensuring the blood-oxygen saturation levels stay approximately the same despite changes in cabin pressure and altitude).
Regarding Claim 2, Elliott discloses controlling, by a controller (20, Fig 4), a flow of the gas comprising oxygen (oxygen gas coming from 10, Fig 4) to the oxygen mask such that the gas is supplied at the minimum flow rate (control device such as a controller board detects oxyhemoglobin level of aircraft passenger, utilizes data derived from passenger, and implements an algorithm or look-up table that adjusts oxygen output to correspond to prescribed saturation level, considering a plurality of physiological criteria as well as aircraft altitude and cabin pressure to prescribe a target saturation level, paragraph 0025; increasing supply of oxygen from oxygen bottle coupled to oxygen controller to breathing apparatus and for stopping flow of dilution air from cabin to breathing apparatus at a preconfigured pressure altitude above the first reference point, paragraph 0031).
Regarding Claim 7, Elliott discloses the second altitude is at least 12,000 feet (emergency oxygen supply systems are commonly installed on aircraft for purpose of supplying oxygen to passengers upon loss of cabin pressure at altitudes above about 12,000 feet, paragraph 0003; 12,000 feet is a well-known altitude that triggers the supply of oxygen).
Regarding Claim 9, Elliott discloses detecting, with the at least one sensor and during a third time period, a third blood- oxygen saturation level at a third altitude (controller users altitude as part of rules by which flow of oxygen is regulated, Claim 9; control device such as a controller board detects oxyhemoglobin level of aircraft passenger, utilizes data derived from passenger, and implements an algorithm or look-up table that adjusts oxygen output to correspond to prescribed saturation level, considering a plurality of physiological criteria as well as aircraft altitude and cabin pressure to prescribe a target saturation level, paragraph 0025; third blood-oxygen saturation level at a third altitude must inherently exist when aircraft is rising in altitude), wherein the third altitude is greater than the first altitude and greater than the second altitude (increasing supply of oxygen from oxygen bottle coupled to oxygen controller to breathing apparatus and for stopping flow of dilution air from cabin to breathing apparatus at a preconfigured pressure altitude above the first reference point, paragraph 0031; an altitude above the first reference point and above the second altitude); and determining a minimum flow rate of the gas comprising oxygen for the third altitude (controller users altitude as part of rules by which flow of oxygen is regulated, Claim 9; control device such as a controller board detects oxyhemoglobin level of aircraft passenger, utilizes data derived from passenger, and implements an algorithm or look-up table that adjusts oxygen output to correspond to prescribed saturation level, considering a plurality of physiological criteria as well as aircraft altitude and cabin pressure to prescribe a target saturation level, paragraph 0025; a different flow rate of gas must inherently exist with corresponding different altitudes).
Claims 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon (US 2006/0118115).
Regarding Claim 12, Cannon discloses a method of supplying oxygen to an oxygen mask (apparatus of Fig 1), the method comprising: simulating, with a testing system, an atmosphere at a first altitude (a human subject is placed in an altitude chamber and subject is fitted with a pulse oximeter, paragraph 0009); detecting, with a sensor (oximeter, paragraph 0009), a detected blood-oxygen saturation level at the first altitude (pulse oximeter measures level of blood oxygen saturation, paragraph 0009); and determining a minimum flow rate for the first altitude of a gas comprising oxygen (oxygen is delivered initially at a rate known to be safe, dispensing rate is then gradually adjusted downward while observing effect of changed oxygen dosage on subject’s blood oxygen saturation, paragraph 0009) such that the detected blood-oxygen saturation level at least matches a predetermined blood-oxygen saturation level (when blood oxygen saturation reaches the minimum value considered safe under test conditions, this is considered the minimum dosage for said conditions of pressure altitude and dispensing device configuration, paragraph 0009).
Regarding Claim 13, Cannon discloses controlling a flow of the gas to the oxygen mask (controller 34 calculates volume of oxygen needed in light of ambient cabin pressure and closes inlet valve after appropriate period of time, paragraph 0025; inlet valve fitted to oxygen supply line to control flow of oxygen, paragraph 0012) such that the gas flows at the minimum flow rate and such that the detected blood-oxygen saturation level at least matches the predetermined blood-oxygen saturation level (oxygen is delivered initially at a rate known to be safe, dispensing rate is then gradually adjusted downward while observing effect of changed oxygen dosage on subject’s blood oxygen saturation, when blood oxygen saturation reaches the minimum value considered safe under test conditions, this is considered the minimum dosage for said conditions of pressure altitude and dispensing device configuration, paragraph 0009; volume of oxygen sufficient to maintain a preselected oxygen saturation level in passengers at a cabin pressure altitude, Claim 2).
Regarding Claim 14, Cannon discloses controlling the flow of the gas comprises: determining a first flow of the gas comprising a first oxygen concentration and a first flow duration (exhalation is detected by sensor 32 which causes controller 34 to open inlet valve 24 that is associated with face mask to allow influx of oxygen into associated reservoir bag 20, controller calculates volume of oxygen needed and closes inlet valve after an appropriate period of time, upon inhalation, the inhalation valve 26 allows all of the oxygen within the reservoir bag to be inhaled, paragraph 0025; one or more cylinders 38 of compressed oxygen serve to store required supply of oxygen, paragraph 0024; first flow of gas is compressed oxygen coming from oxygen cylinders); determining a second flow of the gas comprising a second oxygen concentration and a second flow duration (upon depletion of contents of reservoir bag, further inhalation causes mask’s dilution valve to open so as to allow passenger’s respiratory demand be satisfied by ambient cabin air, paragraph 0025; second flow of gas is ambient cabin air coming from the dilution valve), wherein the second oxygen concentration is less than the first oxygen concentration (one or more cylinders 38 of compressed oxygen serve to store required supply of oxygen, paragraph 0024; compressed oxygen in a cylinder is well-known to be higher in oxygen concentration than ambient cabin air); supplying the first flow of the gas comprising the first oxygen concentration for the first flow duration (upon inhalation, the inhalation valve 26 allows all of the oxygen within the reservoir bag to be inhaled, paragraph 0025); and supplying the second flow of the gas comprising the second oxygen concentration for the second flow duration after the first flow duration (upon depletion of contents of reservoir bag, further inhalation causes mask’s dilution valve to open so as to allow passenger’s respiratory demand be satisfied by ambient cabin air, paragraph 0025).
Regarding Claim 16, Cannon discloses the detected blood-oxygen saturation level is a first detected blood-oxygen saturation level, and wherein the method further comprises: simulating, with the testing system, an atmosphere at a second altitude (the experiment is repeated at various altitudes using various test subjects until sufficient data is accumulated to show necessary minimum dosage as function of altitude, paragraph 0009; a blood oxygen saturation equal to that achieved when test subject is breathing ambient air at a pressure of altitude of 10,000 ft to 14,000 ft would be considered safe, paragraph 0010; the higher the altitude, the larger the allotment, paragraph 0014), wherein the second altitude is greater than the first altitude (the experiment is repeated at various altitudes using various test subjects until sufficient data is accumulated to show necessary minimum dosage as function of altitude, paragraph 0009; a blood oxygen saturation equal to that achieved when test subject is breathing ambient air at a pressure of altitude of 10,000 ft to 14,000 ft would be considered safe, paragraph 0010; the higher the altitude, the larger the allotment, paragraph 0014; a higher second altitude must inherently exist to come to the conclusion of the necessary minimum dosage as function of altitude); detecting, with the sensor, a second blood-oxygen saturation level at the second altitude (the experiment is repeated at various altitudes using various test subjects until sufficient data is accumulated to show necessary minimum dosage as function of altitude, paragraph 0009; numerous blood-oxygen saturation levels are being collected at various altitudes); and determining a minimum flow rate of the gas comprising oxygen for the second altitude such that the detected blood-oxygen saturation level at the second altitude at least matches the predetermined blood-oxygen saturation level (when blood oxygen saturation reaches the minimum value considered safe under test conditions, this is considered the minimum dosage for said conditions of pressure altitude and dispensing device configuration, paragraph 0009).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al. (US 2015/0174359) in view of Sharma (US 2012/0160244).
Regarding Claim 3, Elliott discloses controlling the flow of the gas comprising oxygen comprises: determining a flow duration of the gas comprising a first concentration of oxygen such that the second-blood oxygen saturation level at least matches the first blood- oxygen saturation level (adjust a dose of oxygen to user by real time measurements of the user’s blood oxygen levels, paragraph 0017; adjusts oxygen output to correspond to a prescribed saturation level, paragraph 0025; system can set oxygen delivery rate based on a specific oxygen saturation level, system would adjust dosing automatically until saturation level is achieved, if patient ever fell below set point again, system would detect saturation deficiency and readjust pulse amount to get saturation back to required set point amount, paragraph 0008); and controlling the flow of the gas such that the gas comprising the first concentration of oxygen is supplied to the oxygen mask for the flow duration (increasing supply of oxygen from oxygen bottle coupled to oxygen controller to breathing apparatus and for stopping flow of dilution air from cabin to breathing apparatus at a preconfigured pressure altitude above the first reference point, paragraph 0031).  
Elliott fails to disclose the first concentration of oxygen is 100% oxygen.
However, Sharma, of the same field of endeavor, teaches a system and method for an adaptable oxygen regulator (Abstract) including the first concentration of oxygen is 100% oxygen (108 gradually increases supply of oxygen with increasing aircraft cabin pressure altitude to output approximately about 100% pressurized oxygen into breathing apparatus 102, paragraph 0028) since it is well known to deliver 100% pressurized oxygen in the event of an emergency (paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first concentration of oxygen to be 100%, as taught by Sharma, since it is well known to deliver 100% pressurized oxygen in the event of an emergency (Sharma: paragraph 0061).  
Regarding Claim 4, Elliott-Sharma combination teaches the flow duration is a first flow duration (Elliott: when passenger inhales, inhalation valve 60 opens to allow for inhalation of oxygen accumulated in bag, paragraph 0026; duration of oxygen flow), and wherein controlling the flow of the gas comprising oxygen comprises: determining a second flow duration of the gas comprising a second concentration of oxygen (Elliott: upon depletion of accumulated oxygen, dilution valve 62 opens to allow cabin air to be drawn into the mask 40, continuing flow of oxygen into bag and through open inhalation valve 60 into mask is thereby diluted by cabin air, paragraph 0026; duration of cabin air flow; cabin air is known to have an oxygen concentration that is less than the 100% oxygen concentration), wherein the second concentration of oxygen is less than the first concentration of oxygen (cabin air is known to have an oxygen concentration that is less than the 100% oxygen concentration); and controlling the flow of the gas such that the gas comprising the second concentration of oxygen is supplied to the oxygen after the first flow duration and for the second flow duration (Elliott: upon depletion of accumulated oxygen, dilution valve 62 opens to allow cabin air to be drawn into the mask 40, continuing flow of oxygen into bag and through open inhalation valve 60 into mask is thereby diluted by cabin air, paragraph 0026; cabin air is supplied after the depletion of accumulated oxygen).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al. (US 2015/0174359) and Sharma (US 2012/0160244) as applied to Claim 4, and in further view of Cannon (US 2006/0118115).
Regarding Claim 5, Elliott-Sharma combination teaches the claimed invention of Claim 4.  Elliott-Sharma combination fails to teach the first flow duration is less than the second flow duration.
However, Cannon, of the same field of endeavor, teaches an emergency oxygen supply system for use on an aircraft (Abstract) including the first flow duration is less than the second flow duration (accumulated volume of oxygen coincides to approximately one third of an average passenger’s tidal volume, Claim 15; cabin air is relied upon to fulfill the balance of the passenger’s respiratory volume, paragraph 0006; upon inhalation, inhalation valve 26 allows all oxygen within reservoir bag to be inhaled to fill passenger’s lower lung lobes where most efficient oxygen transfer takes place, upon depletion of contents of reservoir bag, further inhalation causes mask’s dilution valve to open so as to allow passenger’s respiratory demand to be satisfied by ambient cabin air, paragraph 0025; first flow duration or pressurized oxygen flow duration is less than second flow duration or ambient cabin air flow duration since the pressurized oxygen flow duration only accounts for 1/3 of the passenger’s tidal volume) to deliver the oxygen in the most efficient manner to minimize the volume that must be delivered (paragraph 0007) and since it is known that the lower lobes of the lungs, which has the highest efficacy, is first filled during the inhalation phase (paragraph 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the timing of the inhalation and dilution valves such that the first flow duration is less than the second flow duration, as taught by Cannon, to deliver the oxygen in the most efficient manner to minimize the volume that must be delivered (Cannon: paragraph 0007) and since it is known that the lower lobes of the lungs, which has the highest efficacy, is first filled during the inhalation phase (Cannon: paragraph 0007). This kind of benefit allows the minimum volume of supplied oxygen to be used by the passenger while providing the greatest respiratory efficiency for the passenger.
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al. (US 2015/0174359) in view of Elliott et al. (US 2016/0303405), hereafter 2nd Elliott.
Regarding Claim 8, Elliott discloses the claimed invention of Claim 1.  Elliott fails to disclose generating an alert based on the second blood- oxygen saturation level being less than the first blood-oxygen saturation level.
However, 2nd Elliott, of the same field of endeavor, teaches a system and method for delivering oxygen to a passenger (Abstract) including generating an alert based on the second blood- oxygen saturation level being less than the first blood-oxygen saturation level (if blood oxygen saturation levels are considered to be hazardous, an alert mechanism is triggered, paragraph 0057; alerts concerning a pilot’s saturation level are presented on instrument panel to co-pilot, this manner co-pilot may be alerted to a compromised health condition of pilot, paragraph 0058; hazardous measurement of blood oxygen saturation level may be about 80%, paragraph 0056; 80% is less than the ideal blood saturation level which is known to be 95% or above) to alert the wearer or other crew member if blood oxygen saturation levels are considered to be hazardous (paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an alert system, as taught by 2nd Elliott, to alert the wearer or other crew member if blood oxygen saturation levels are considered to be hazardous (2nd Elliot: paragraph 0057).  This alert would indicate to the wearer and other crew members if the system is malfunctioning or if the wearer/other crew members are not receiving enough oxygen to their blood.
Regarding Claim 10, Elliott discloses the claimed invention of Claim 1.  Elliott fails to disclose the first time period and the second time period are each from 30 seconds to 180 seconds.
However, 2nd Elliott, of the same field of endeavor, teaches a system and method for delivering oxygen to a passenger (Abstract) including the first time period and the second time period are each from 30 seconds to 180 seconds (sensor data may be collected for at least a threshold period of time, sensor data may be collected for at least one minute, sensor data may be collected for a shortened period of time like 30 seconds, paragraph 0048) to establish a baseline average measurement of the wearer’s blood oxygen saturation level (paragraph 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor data collection time period to be at least one minute, as taught by Elliott, to establish a baseline average measurement of the wearer’s blood oxygen saturation level (2nd Elliott: paragraph 0048).
Regarding Claim 11, Elliott-2nd Elliott combination teaches the claimed invention of Claim 10.  Elliott-2nd Elliott combination also teaches sensor data may be collected for at least a threshold period of time, sensor data may be collected for at least one minute, and sensor data may be collected for a shortened period of time like 30 seconds (2nd Elliott: paragraph 0048).  Elliott-2nd Elliott combination does not explicitly teach that at least one of the first time period or the second time period is 120 seconds.
However, Elliott-2nd Elliott combination teaches that the sensor data may be collected for at least one minute (2nd Elliot: paragraph 0048), meaning that there can be longer spans of time in which the sensor data may be collected that is greater than one minute.  120 seconds or 2 minutes is a time span greater than one minute.  Therefore, it would be obvious for one of ordinary skill in the art to modify the sensor to collect data over a span of 120 or 2 minutes since it is not inventive to discover optimum or workable ranges by routine experimentation.  See MPEP 2144.05, Section II, Subsection A.  Additionally, such a modification would not affect the functionality of the device as it would merely provide more data values for a baseline average measurement.  It would be obvious for one of ordinary skill in the art to modify this time span to be greater based on mere preference in which they would want more collected data to be provided to the baseline average measurement.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al. (US 2015/0174359) in view of Gillotin et al. (US 2011/0000490).
Regarding Claim 6, Elliott discloses the claimed invention of Claim 1.  Elliott fails to disclose controlling the flow of the gas comprises supplying the gas at a flow rate from 0.2 L/min to 1.7 L/min.
However, Gillotin, of the same field of endeavor, teaches a device for delivering breathing gas to an on-demand breathing mask (Abstract) including controlling the flow of the gas comprises supplying the gas at a flow rate from 0.2 L/min to 1.7 L/min (other crew members and passengers breathe normally the pressurized atmosphere of the aircraft, the oxygen demand is rather low, typically around one liter per minute, paragraph 0040) since it is typically known that the oxygen demand of crew members and passengers is around one liter per minute (paragraph 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow rate to be one liter per minute, as taught by Gillotin, since it is typically known that the oxygen demand of crew members and passengers is around one liter per minute (Gillotin: paragraph 0040).  Additionally, it would be obvious to modify the flow rate to be within the range above as it is not inventive to discover optimum or workable ranges by routine experimentation.  See MPEP 2144.05, Section II, Subsection A.  As established already by Elliott, there is already an adjustment of oxygen output to correspond to a prescribed saturation level (Elliott: paragraph 0025).  The flow rate can be adjusted depending on the passenger’s/crew member’s oxygen demand which has been shown to be around one liter per minute by Gillotin.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 2006/0118115) in view of Sharma (US 2012/0160244).
Regarding Claim 15, Cannon discloses the claimed invention of Claim 14. Cannon also discloses the first flow duration is less than the second flow duration (accumulated volume of oxygen coincides to approximately one third of an average passenger’s tidal volume, Claim 15; cabin air is relied upon to fulfill the balance of the passenger’s respiratory volume, paragraph 0006; upon inhalation, inhalation valve 26 allows all oxygen within reservoir bag to be inhaled to fill passenger’s lower lung lobes where most efficient oxygen transfer takes place, upon depletion of contents of reservoir bag, further inhalation causes mask’s dilution valve to open so as to allow passenger’s respiratory demand to be satisfied by ambient cabin air, paragraph 0025; first flow duration or pressurized oxygen flow duration is less than second flow duration or ambient cabin air flow duration since the pressurized oxygen flow duration only accounts for 1/3 of the passenger’s tidal volume).  Cannon fails to disclose the first oxygen concentration is 100% oxygen.
However, Sharma, of the same field of endeavor, teaches a system and method for an adaptable oxygen regulator (Abstract) including the first concentration of oxygen is 100% oxygen (108 gradually increases supply of oxygen with increasing aircraft cabin pressure altitude to output approximately about 100% pressurized oxygen into breathing apparatus 102, paragraph 0028) since it is well known to deliver 100% pressurized oxygen in the event of an emergency (paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first concentration of oxygen to be 100%, as taught by Sharma, since it is well known to deliver 100% pressurized oxygen in the event of an emergency (Sharma: paragraph 0061).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 2006/0118115) in view of Rojas-Camayo et al. (“Reference values for oxygen saturation from sea level to highest human habitation in the Andes in acclimatised persons”, Thorax, first published October 20, 2017).
Regarding Claim 17, Cannon discloses the claimed invention of Claim 12.  Cannon fails to disclose the predetermined blood-oxygen saturation level is at a predetermined altitude, and wherein the predetermined altitude is less than the first altitude.
However, Rojas-Camayo, reasonably pertinent to the problem of measuring blood-oxygen saturation levels at different altitudes, teaches a study on oxygen saturation measurements at different altitudes (Abstract) including the predetermined blood-oxygen saturation level is at a predetermined altitude, and wherein the predetermined altitude is less than the first altitude (oxygen saturation level is shown to be ~97% - 100% for subjects at around zero to 500 meters altitude, oxygen saturation levels shown to decrease at increasing altitudes, Fig 1, Page 776; zero altitude is clearly less than higher altitudes) since it is well-known that the oxygen saturation levels are at the desired oxygen saturation level of 97%-100% at close to sea level or zero altitude (Fig 1, Page 776).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the oxygen saturation level of 97%-100% at sea level as a predetermined oxygen saturation level, as taught by Rojas-Camayo, since it is well-known that the oxygen saturation levels are at the desired oxygen saturation level of 97%-100% at close to sea level or zero altitude (Rojas-Camayo: Fig 1, Page 776).  It is clear that the system of Cannon would utilize the desired blood-oxygen saturation level of 97%-100% at sea level as a way to compare blood-oxygen saturation levels at other higher altitudes and adjust the flow rate of oxygen accordingly.  Additionally, it is well-known in the art and a well-known phenomenon that blood-oxygen saturation levels are around 95-100% for healthy individuals at sea level and the blood-oxygen saturation levels would decrease as altitude increases.  It would be obvious for one of ordinary skill in the art to utilize normal blood-oxygen saturation levels as a reference point for comparison.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 2006/0118115) in view of Hinkelbein et al. (“Oxygen Delivery Comparison of Two Constant-Flow Masks During Flight to 6863 m”, Aviation, Space, and Environmental Medicine, published May 2006).
Regarding Claim 18, Cannon discloses the claimed invention of Claim 12.  Cannon fails to disclose determining the minimum flow rate of the gas comprises determining a flow rate of 0.2 L/min to 1.7 L/min when the first altitude is less than or equal to 35,000 feet.
However, Hinkelbein, of the same field of endeavor and reasonably pertinent to the problem of determining flow rate over different altitudes, teaches a study focused on different masks being used to deliver oxygen with oxygen flow being controlled to produce a desired oxygen saturation (Objective and Method, Page 540) including determining the minimum flow rate of the gas comprises determining a flow rate of 0.2 L/min to 1.7 L/min when the first altitude is less than 35,000 feet (starting at 3965 m or 13,000 feet, TST mask is 1.3 L/min, In-Flight Data, paragraph 3, Page 542; graph shows flow rates between 0.2 L/min to 1.7 L/min that are below 35000 feet or 10668 m at around 3660 m, Fig 1, Page 543) since these flow rates are well known to be sufficient to provide the desired blood-oxygen saturation levels of 95-97% (Objective and Method, Page 540; Fig 1, Page 543).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a flow rate between 0.2 L/min to 1.7 L/min at altitudes less than 35,000 feet, as taught by Hinkelbein, since these flow rates are well known to be sufficient to provide the desired blood-oxygen saturation levels of 95-97% (Hinkelbein: Objective and Method, Page 540; Fig 1, Page 543).  As shown with Hinkelbein, the flow rates are known to be within this range as these are the flow rates required to provide the desired blood-oxygen saturation levels of 95-97%. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 2006/0118115) in view of Elliott et al. (US 2016/0303405), hereafter 2nd Elliott.
Regarding Claim 19, Cannon discloses the claimed invention of Claim 12.  Cannon fails to disclose generating an alert based on the detected blood- oxygen saturation level being less than the predetermined blood-oxygen saturation level.
However, 2nd Elliott, of the same field of endeavor, teaches a system and method for delivering oxygen to a passenger (Abstract) including generating an alert based on the detected blood- oxygen saturation level being less than the predetermined blood-oxygen saturation level (if blood oxygen saturation levels are considered to be hazardous, an alert mechanism is triggered, paragraph 0057; alerts concerning a pilot’s saturation level are presented on instrument panel to co-pilot, this manner co-pilot may be alerted to a compromised health condition of pilot, paragraph 0058; hazardous measurement of blood oxygen saturation level may be about 80%, paragraph 0056; 80% is less than the ideal blood saturation level which is known to be 95% or above) to alert the wearer or other crew member if blood oxygen saturation levels are considered to be hazardous (paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an alert system, as taught by 2nd Elliott, to alert the wearer or other crew member if blood oxygen saturation levels are considered to be hazardous (2nd Elliot: paragraph 0057).  This alert would indicate to the wearer and other crew members if the system is malfunctioning or if the wearer/other crew members are not receiving enough oxygen to their blood.
Regarding Claim 20, Cannon discloses the claimed invention of Claim 12.  Cannon fails to disclose determining the minimum flow rate of the gas to the oxygen mask comprises determining the minimum flow rate of the gas such that the detected blood-oxygen saturation level is at least 90% the predetermined blood-oxygen saturation level.
However, 2nd Elliott, of the same field of endeavor, teaches a system and method for delivering oxygen to a passenger (Abstract) including determining the minimum flow rate of the gas to the oxygen mask comprises determining the minimum flow rate of the gas such that the detected blood-oxygen saturation level is at least 90% the predetermined blood-oxygen saturation level (in normal conditions, blood oxygen saturation levels in a healthy individual range around 95 to 100, in another example, maintaining a blood oxygen saturation level of about or above 90 may be considered beneficial, insufficient measurements may be anything below 90, paragraph 0053; hazardous measurement of blood oxygen saturation level may be about 80%, below acceptable may be 81 to 85%, slightly below acceptable may range of 86 to 89%, paragraph 0056) as these are well-known ranges of blood-oxygen saturation levels found in healthy individuals and are found to be beneficial (paragraph 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the flow rate as the detected blood-oxygen saturation level reaches 90% of the predetermined blood-oxygen saturation level, as taught by 2nd Elliott, as these are well-known ranges of blood-oxygen saturation levels found in healthy individuals and are found to be beneficial (2nd Elliott: paragraph 0053).  It is well known that healthy individuals have a 95% - 100% blood oxygen saturation level.  This level would be used as a reference point or level to determine whether or not the detected blood oxygen saturation level matches closely to the desired blood oxygen saturation level.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
US 2009/0188504 discusses flow capacity of masks can be about 2.75 L/min to about 0.02 L/min depending on altitude (paragraph 0024).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785